Citation Nr: 0711641	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for elbow and knee pain, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from September 1987 
to March 1992.  The veteran's awards and decorations include 
the Combat Action Ribbon and the Southwest Asia Medal.  His 
primary specialty was field medical technician.   

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied entitlement to 
service connection for elbow and knee pain.  

In a substantive appeal (VA Form 9) received in July 2002, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board sitting at the RO.  The veteran withdrew 
this request in August 2002.

This case was before the Board in September 2003, at which 
time the claim of service connection for a left shoulder 
disability was granted and the claims of service connection 
for chronic fatigue, numbness in the hands, and abdominal 
pain, including as due to an undiagnosed illness, were 
denied.  The claims of entitlement to service connection for 
a psychiatric disability, to include an undiagnosed illness 
characterized by depression, insomnia and memory loss; and an 
undiagnosed illness characterized by elbow and knee pain, 
shortness of breath, headaches, blurry vision, and dizziness 
were remanded.

In a July 2005 rating decision, the Board's grant of service 
connection for left shoulder impingement secondary to chronic 
tendonitis was effectuated, and service connection for 
posttraumatic stress disorder (PTSD) with depression (claimed 
as depression, insomnia, memory loss, shortness of breath, 
blurry vision, and dizziness) and headaches, diagnosed as 
migraine-type and tension was also granted.  The veteran was 
informed of this full grant of benefits as to those issues in 
a July 2005 letter.  The veteran has not expressed 
disagreement with the "down-stream" issues of either the 
effective date or disability evaluation assigned to these 
aforementioned disabilities; therefore, such matters are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); 
see also Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam).  Accordingly, the only pending issues are those 
listed on the title page of this decision.   


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues of entitlement to service connection for elbow and 
knee pain has been obtained.

2.  There is no objective evidence of a disability associated 
with the veteran's elbows and knees.


CONCLUSION OF LAW

Elbow and knee pain, including as due to an undiagnosed 
illness, were not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below, to include whether such 
disabilities are the result of an undiagnosed illness, have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.   Second, VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In letters issued in March 2000, August 2001, May 2002, June 
2002, and July 2002, VA informed the veteran of the actions 
he must take and the type of evidence required in order to 
establish his current claims.  Specifically, letters of March 
2000 and August 2001 informed him of the need for lay/medical 
evidence that would link his current disabilities to his 
military service and the letter of August 2001 informed him 
of the need for lay/medical evidence of continuing treatment 
for chronic undiagnosed illnesses since his military service.  
These letters also notified the veteran of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letters of March 
2000 and August 2001 informed him of the development that 
would be completed by VA in substantiating his claim, to 
include obtaining pertinent medical records and a VA 
examination, if appropriate.  Based on the above analysis, 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  In 
addition, the veteran was afforded a VA compensation 
examination in April 2000 and in June 2005 specifically for 
the issues at hand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  With respect to these claims, the VA examiner 
reported an accurate medical history, provided examination 
findings regarding the veteran's complaints, and provided the 
appropriate diagnoses/etiological opinions.  The examiners 
specifically indicated that the veteran's claims file had 
been reviewed in preparation of the examination report.  
Therefore, the examinations are fully adequate for providing 
evidence regarding the existence and etiology of the 
disabilities discussed below.  

The Board notes that changes to regulations at 38 C.F.R. 
§ 3.317 were made during the pendency of this appeal.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (now codified at 38 
C.F.R. § 3.317(a)(1)(i)) and 70 Fed. Reg. 75669, 75672 (Dec. 
18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).  This 
change merely extended from December 2001 through December 
2011, the date by which signs and symptoms of an undiagnosed 
illness must become manifest in order to apply the 
presumptions under 38 C.F.R. § 3.317.  The Board finds that 
this change has no substantive effect on his current claim, 
as there is no evidence in the record of disability resulting 
from elbow and knee pain; therefore adjudication of this 
claim at this time would not prejudice the veteran.  

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision since the instant claims are being denied herein, 
and, therefore, no disability ratings or effective dates will 
be assigned.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of the issue decided below, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's enlistment examination in May 1987 was negative 
for knee or elbow disability.  A review of the service 
medical records indicates that the veteran reported hitting 
his elbow against someone's tooth in March 1989.  Objective 
examination revealed a 1-inch laceration to the left elbow, 
with swelling.  The assessment/diagnosis was laceration, left 
elbow.  On the following day, early cellulitis was diagnosed.  
At the time of the service separation examination in February 
1992, there were no pertinent complaints or findings.  

On examination in July 1996, the veteran complained of joint 
pain of the knees and elbows.  Following physical 
examination, the impression was arthralgia of the knees, 
elbows.  The veteran was then referred for special 
consultation for the arthralgias, and in September 1996 VA 
records show that physical examination disclosed no 
synovitis.  There was full range of motion (ROM) of all 
joints.  The assessment was that there was no objective 
evidence of a rheumatic problem.  A VA x-ray of December 1996 
was negative for arthritic or bony changes of the knees and 
elbows.  

VA outpatient treatment records dated in August 1997 show 
that the veteran was seen for various complaints of pain, 
including of the elbows and knees.  The assessment was PTSD.  

The veteran was afforded a VA examination in April 2000, at 
which time he reported various complaints including elbow and 
knee pain.  Physical examination revealed no restricted 
movements or other abnormalities of the elbows.  The right 
and left knees had no tenderness, no erythema, no evidence of 
instability and no evidence of cruciate or collateral 
ligament injury.  The pertinent diagnosis was arthralgia, 
knees and elbows.   

A letter dated in July 2004 from the veteran's father 
indicates his observations of his son since he returned home 
from Saudi Arabia where he participated in the Desert Storm.  
In pertinent part, the veteran's father stated that the 
veteran was physically active and rarely complained about an 
illness prior to his military service.  He now had many 
physical and emotional problems.  

The veteran was provided a VA examination in June 2005.  The 
examiner noted that the claims file was available for review.  
The veteran reported that he had pain in the elbows and knees 
which occurred upon waking.  The knee pain was described as 
stiffness; the veteran denied any history of injury to the 
elbows or knees.  There was improvement of symptoms during 
the day, with walking and other daily activities.  There was 
no report of a loss of ability to perform activities of daily 
living; no disabling "flare-ups" of joint pain; no 
complaint of increased fatigability; and no history of falls 
or imbalance.  On general examination, the veteran's posture 
was erect, and his gait was completely normal and non-
antalgic.  ROM of the elbows was from 0 degrees to 140 
degrees, without pain, crepitus or other dysfunction.  
Supination and pronation were completely normal.  Inspection 
of the knees was completely normal, without tenderness of the 
medial or lateral joint lines or infrapatellar or 
suprapatellar regions of the knee joint.  There was no 
crepitus throughout ROM.  There were no effusions and testing 
was negative for abnormality.  Radiographic studies of the 
elbows and knees were normal.  

The pertinent diagnosis was normal elbow and knee 
examination, without disability.  The examiner commented that 
there was no evidence of any joint malfunction or organic 
causation for elbow and knee arthralgia, and such diagnosis 
remained, etiology unknown.  The examiner stated that these 
may be considered to be service-connected if secondary to 
depression and somatization, with is the most likely cause of 
chronic aches and pains without organic causation, pathology, 
or relationship.  There was no evidence of additional 
disability due to weakness, fatigue, pain or lack of 
endurance following repetitive use.  The examiner also noted 
that there was no evidence of loss of balance or other loss 
of functionality of the knees or elbows.       



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (CAVC), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 C.F.R. § 3.307(a)(3), 3.309(a).  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Analysis

A review of the service medical records fails to show any 
chronic illnesses characterized by elbow and knee pain.  
While the veteran was seen for an elbow laceration in 1989, 
these problems had shortly thereafter resolved, as there were 
no further complaints or findings.  By the time of service 
discharge in 1992, there were no pertinent complaints or 
findings.  Accordingly, the Board cannot conclude that a 
chronic elbow or knee disability began during service.  

The Board's consideration for service connection does not end 
there, however.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  After service, the 
first report of such symptoms does not appear in the medical 
evidence until 1996.  Physical examinations in July 1996 and 
April 2000 demonstrated full ROM, with no objective evidence 
of organic abnormality, including on x-rays.  The veteran was 
provided a VA examination in June 2005 in which the examiner 
particularly evaluated the knees and elbows.  The VA examiner 
again found no organic pathology to account for the pain (or 
arthralgia).  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   
Moreover, the examiner stated that there was no disability 
associated with the reported arthralgias, even after 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, the record failed to find any objective clinical 
evidence of a disability or abnormality associated with the 
affected anatomical parts.  There is no medical evidence that 
a current disability exists affecting the veteran's knees or 
elbows.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability").  Thus, the medical evidence does not 
reveal an injury or disease for which service connection is 
authorized under the provisions of 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Since the veteran has alleged that his chronic knee and elbow 
symptoms began as a result of his Gulf War service, special 
consideration must also be given to the law and regulations 
pertinent to this service.  Examinations in February 1992, 
July 1996, April 2000 and June 2005 have failed to find any 
objective evidence of abnormalities associated with the 
veteran's knees and elbows.  Neither have these examiners 
provided any diagnosis of a neurological, orthopedic, nor 
organic disability associated with an undiagnosed illness 
that results in a "disability."   As discussed above, 
present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).    

The Board has reviewed the veteran's statements made in 
association with this claim as well as his father's statement 
regarding his observation of the veteran since his return 
from military service.  Nevertheless, in weighing the 
evidence, the Board finds that the specific medical reports 
that find no restriction of movement or other object evidence 
of disability outweigh these personal statements.  Indeed, as 
of the June 2005 VA examination, the veteran otherwise 
indicated that the arthralgias improved after rising for the 
day, did not lead to any loss of the ability to perform daily 
activities, and did not result in any disabling flare-ups.  
As such, the Board finds that the preponderance evidence does 
not support a grant of service connection for knee and elbow 
pain under 38 U.S.C.A. §§ 1117, 1118 and 38 C.F.R. § 3.317.   
To the extent that examiners have posited that an etiology 
may be of psychiatric origin, the veteran is already service-
connected for the effects of psychiatric disability.  
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses is to be avoided).   

In conclusion, the medical evidence does not establish that 
the veteran has developed an undiagnosed illness 
characterized by elbow or knee pain.  Additionally, the lay 
and medical evidence do not reveal evidence that the veteran 
has manifested symptoms that result in any level of 
disability, let alone a 10 percent evaluation, since the 
veteran's separation from military service.  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for pain of the 
knees and elbows.  While the veteran is certainly competent 
to report injury and symptoms, the preponderance of the lay 
and medical evidence and opinion is against the claim of 
entitlement to service connection.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
regarding the existence and etiology of a disability than the 
appellant's statements.  The preponderance of the evidence is 
against the claims for service connection and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for elbow and knee pain, to 
include as an undiagnosed illness characterized by these 
symptoms, is denied.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


